Citation Nr: 0117937	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability 
manifested by chronic joint and muscle pain, to include as 
due to undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for breathing 
impairment, including shortness of breath, due to undiagnosed 
illness.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for psychiatric 
disability.

7.  Entitlement to service connection for memory impairment 
due to undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for impaired 
concentration due to undiagnosed illness.

10.  Entitlement to service connection for mouth ulcers, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had active duty for training from November 1977 
to June 1978 and active duty from November 1990 to May 1991, 
including service in the Southwest Asia theater of operations 
from December 1990 to April 1991.  He also had service in the 
reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Although the issues of entitlement to service 
connection for stomach disability and a skin rash were 
addressed in the Statement of the Case, the veteran 
specifically withdrew these issues from his appeal in the 
subsequently submitted VA Form 9.  

The Board further notes that in the Statement of Case, the RO 
framed one of the issues on appeal as entitlement to service 
connection for undiagnosed illness manifested by fatigue, 
lack of concentration, memory problems, anxiety, depression, 
sleep disturbance, being easily startled and head twitching.  
In Supplemental Statements of the Case, the RO reframed the 
foregoing issue as entitlement to service connection for 
depression.  Based upon the medical evidence of record and 
the veteran's statements, to include the veteran's 
substantive appeal, the Board has determined that the issues 
properly before the Board are those appearing on the title 
page of this decision.  

The issues of entitlement to service connection for breathing 
impairment, including shortness of breath, due to undiagnosed 
illness and entitlement to service connection for bronchitis 
are decided herein while the other issues on appeal are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran does not have bronchitis.

3.  The presence of chronic breathing impairment is not 
objectively demonstrated.





CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096, 2098-99 (2000), 38 C.F.R. §§ 3.6, 3.303 (2000).

2.  Breathing impairment, including shortness of breath, is 
not due to an undiagnosed illness incurred in or aggravated 
by the veteran's active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096, 2098-
99 (2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal and that he has submitted evidence in 
support of his claims.  The information required of the 
veteran to enable the RO to obtain evidence pertinent to his 
claims was obtained, and no further information or evidence 
from the veteran is required to substantiate his claims.  The 
RO has obtained the pertinent evidence identified by the 
veteran and provided him with an appropriate VA examination.  
There is no outstanding evidence or information which should 
be obtained.  In sum, the facts relevant to these claims have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA. 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by signs and symptoms such as signs of symptoms 
involving the respiratory system provided that such 
disability; 
     (i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and 
     (ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(2)(3).

III.  Analysis

The veteran contends that he has chronic breathing impairment 
due to his service in the Persian Gulf.  At a personal 
hearing before a hearing officer at the RO in October 1999, 
the veteran testified that his shortness of breath started 
five or six years prior to the hearing.  He indicated that 
physical activity was more difficult as a result of shortness 
of breath, that certain smells bothered his lungs, and that 
doctors do not know the cause of his breathing problems. 

Service medical records for the veteran's period of active 
duty for training, reserve medical records, and private 
medical records document sporadic respiratory complaints 
which were attributed to a cold, upper respiratory infection, 
viral syndrome or sinusitis.  On no occasion was bronchitis 
or any chronic respiratory disorder diagnosed.  Although an 
October 1996 VA outpatient record notes that the veteran 
complained of occasional bronchitis, it also shows that his 
lungs were clear to auscultation and that no diagnosis of 
bronchitis was made.

The veteran underwent a VA general medical examination in 
August 1997.  His complaints included shortness of breath 
which he indicated occurred with jogging and after running a 
100 yard dash.  The report of pulmonary function testing 
performed in connection with the VA examination indicates 
that the results were possibly indicative of early 
obstructive impairment but that repeat testing after 
bronchodilator administration was recommended.  The clinical 
evaluation of the veteran's respiratory system was negative.  
The examiner commented that the pulmonary function test 
results were inconclusive as a result of poor effort by the 
veteran.  The examiner concluded that there was no physical 
evidence of a disability manifested by shortness of breath.  

The veteran's lungs were also noted to be clear on a VA 
rheumatology examination later in 1997 and when the veteran 
was seen by a private physician in June, July and September 
2000. 

In essence the record demonstrates that the veteran's 
diagnosed respiratory disorders have been acute and 
transitory.  With respect to the claimed disability 
manifested by shortness of breath, no objective evidence of 
such a disability has been found on examination and the 
veteran has not provided objective evidence of such a 
disability.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for breathing impairment, 
including shortness of breath, due to undiagnosed illness is 
denied.


REMAND

The VCAA is also applicable to the remaining issues on 
appeal.  

With respect to the claim for service connection for 
psychiatric disability, the Board notes that dysthymic 
disorder was diagnosed on a July 1995 VA examination.  The 
examiner indicated that the disorder was secondary to the 
veteran's concerns about physical problems for which no 
organic etiology had been demonstrated.  An August 1997 VA 
examination report notes an Axis I diagnosis of depressive 
disorder and an Axis IV diagnosis of Gulf service and 
aftermath.  Such a diagnosis is for reporting psychosocial 
and environmental problems that may affect the diagnosis, 
treatment, and prognosis of a diagnosed mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders 
(4th. ed.) (DSM-IV).  This creates an inference that the 
veteran's psychiatric difficulties are due to his Persian 
Gulf service.  In the Board's opinion, neither of the VA 
examination reports nor any of the other evidence of record, 
including private medical records pertaining to treatment of 
the veteran for depression in 1997, adequately addresses the 
etiology of the veteran's depression.

The Board further notes that there is some indication in the 
medical evidence of record that fatigue, memory impairment, 
and impaired concentration are etiologically related to the 
veteran's depressive disorder.

The medical evidence does not show that the veteran was found 
to have hypertension within one year of his discharge from 
service, but it does document the presence of hypertension 
after that.  A medical opinion adequately addressing the 
etiology of the veteran's hypertension is not of record.

The medical evidence shows that following his Persian Gulf 
service, the veteran sought treatment for joint complaints 
and has been evaluated for such complaints.  The diagnoses 
have included bursitis and impingement syndrome of the right 
shoulder, as well as patellofemoral syndrome of both knees.  
Abnormalities of the veteran's ankles have also been noted.  
Again, the medical evidence of record does not include a 
medical opinion adequately addressing the etiology of any 
currently present disorder(s) manifested by muscle and joint 
pain. 

The veteran claims that he has sores in his mouth that began 
after his service in the Persian Gulf.  A December 1995 
service department clinical record notes an assessment of 
cold sore questionable herpes simplex.  This record was 
completed by a Navy Corpsman.  The November 1997 VA 
rheumatology examination report notes there were four small 
aphthous ulcers around the oral pharynx and under the surface 
of the lips, but no opinion concerning the etiology of the 
ulcers was provided.

In light of these circumstances, the Board has determined 
that further development to comply with the notice and duty 
to assist provisions of the VCAA is in order.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
supportive of any of his remaining 
claims.  With any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims file all 
identified medical records that have not 
been obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
him to submit copies of the outstanding 
records.

3.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disability.  Any indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  With respect to any acquired 
psychiatric disorder found to be present, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military 
service.  The examiner should also 
provide an opinion as to whether fatigue, 
memory impairment, and impaired 
concentration are manifestations of a 
diagnosed psychiatric disorder.  The 
rationale for all opinions expressed must 
also be provided.

4.  If the psychiatrist is of the opinion 
that fatigue, memory impairment and/or 
impaired concentration are/is not due to 
a diagnosed psychiatric disorder, the RO 
should arrange for the veteran to undergo 
any other indicated examination(s) to 
determine the etiology of such 
symptom(s).  

5.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
disorder(s) resulting in chronic pain of 
any muscles and joints.  The claims 
folder must be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should identify 
all objective indications of the claimed 
disability, and specifically indicate 
which, if any, of those objective 
indications cannot be attributed to a 
known clinical diagnosis.  With respect 
to each diagnosed disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The 
rationale for all opinions expressed must 
also be provided.

6.  The veteran should also be provided 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any chronic disability manifested by 
mouth ulcers.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated tests and 
studies should be conducted.  The 
examiner should identify all objective 
indications of the claimed disability and 
specifically indicate which, if any, of 
those objective indications cannot be 
attributed to a known clinical diagnosis.  
With respect to each diagnosed disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.

7.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent and etiology of the veteran's 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated tests or studies 
should be performed.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that hypertension was 
present in service, manifestations within 
one year of the veteran's discharge from 
service in May 1991 or caused by the 
veteran's military service.  The 
rationale for all opinions expressed must 
be provided.  

8.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any chronic 
headache disorder present.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests or studies should be performed.  
The examiner should identify any 
objective indications of headaches and 
should indicate whether headaches, if 
present, are attributable to a known 
clinical diagnosis.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that chronic headaches, if 
present, are etiologically related to the 
veteran's military service or were caused 
or chronically worsened by a psychiatric 
disorder.  The rationale for all opinions 
expressed must be provided.

9.  Then, the RO should ensure that the 
above development has been completed and 
undertake any other development it 
determines is required to comply with the 
notice and duty to assist provisions of 
the VCAA.

10.  Then, the RO should readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 


